IN THE SUPREME COURT OF THE STATE OF DELAWARE


JERMAINE LASTER                          §      No. 94, 2015
                                         §
      Defendant Below-Appellant,         §      Court Below:
                                         §
             v.                          §      Superior Court of the
                                         §      State of Delaware, in and for
STATE OF DELAWARE,                       §      New Castle County
                                         §
      Plaintiff Below-Appellee.          §      Cr. I.D. No. 1307014887


                           Submitted: October 14, 2015
                           Decided: October 15, 2015

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                       ORDER

         This 15th day of October 2015, the Court, having considered this matter on the

briefs of the parties, has concluded that the same should be affirmed on the basis of and

for the reasons assigned by the Superior Court in its Order dated June 27, 2014.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the Order of the

Superior Court be, and the same hereby is, AFFIRMED.

                                         BY THE COURT:



                                         /s/ Karen L. Valihura
                                                Justice